           Case 2:17-cv-00954-KG-CG Document 77 Filed 08/27/20 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL, et al.,

      Plaintiffs

v.                                                           CV No. 17-954 KG/CG

PHILLIP P. MADRON, et al.,

      Defendants.

     ORDER GRANTING UNOPPOSED MOTION FOR LEAVE TO CONDUCT LIMITED
       DISCOVERY AND FOR EXTENSION OF DISPOSITIVE MOTION DEADLINE

      THIS MATTER is before the Court on Defendants Phillip P. Madron and Madron

Services, Inc.’s Unopposed Motion for Leave to Conduct Limited Discovery and for Extension

of Dispositive Motion Deadline (the “Motion”), (Doc. 76), filed on August 26, 2020. The Court,

having reviewed the Motion and noting it is unopposed, finds the Motion is well-taken and

shall be GRANTED.

      IT IS THEREFORE ORDERED that discovery shall close on October 31, 2020, for the

limited purpose of serving written discovery on and deposing Joshua Bull and Thomas

Bergman.

      IT IS FURTHER ORDERED that the deadline for discovery motions shall be extended

to November 14, 2020, the deadline for pretrial motions shall be extended to November 24,

2020, and the deadline for the consolidated final Pretrial Order shall be extended to January

23, 2020. All other deadlines contained in the Court’s Scheduling Order, (Doc. 45), remain in

effect unless amended by further order of the Court.

      IT IS SO ORDERED.


                           ______________________________
                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE
Case 2:17-cv-00954-KG-CG Document 77 Filed 08/27/20 Page 2 of 2
